91 S.E.2d 241 (1956)
243 N.C. 509
In the Matter of Imogene R. MILLER, Claimant, and Cannon Mills Company, and Employment Security Commission of North Carolina.
No. 523.
Supreme Court of North Carolina.
February 3, 1956.
*243 Whitlock, Dockery, Ruff & Perry, and Lyn Bond, Jr., Charlotte, for claimant-appellant.
William H. Beckerdite, Kannapolis, for Cannon Mills Co., appellee.
*244 W. D. Holoman, R. B. Billings, R. B. Overton and D. G. Ball, Raleigh, for Employment Security Commission, appellee.
R. Mayne Albright, Raleigh, Leo Pfeffer, Will Maslow and Shad Polier, New York City, for amici curiae, American Jewish Congress and North Carolina Ass'n of Rabbis.
JOHNSON, Justice.
The question for decision is whether the claimant, who is a member of the Seventh Day Adventist Church, which teaches that the true Sabbath is from sundown Friday until sundown Saturday, and who personally entertains the sincere religious belief that it is wrong to perform secular work during these hours, is, by reason of her stated purpose not to work on Friday nights, ineligible for benefits under the Employment Security Law of North Carolina, on the ground that during the time of her unemployment she was unavailable for work.
The determination of this question involves consideration of the two sections of the Employment Security Law which prescribe the general rules of eligibility for unemployment compensation benefits. These sections are codified as G.S. §§ 96-13 and 96-14. The first section prescribes the basic conditions which have to be met by a claimant in order to qualify for benefits; the latter section enumerates a series of disqualifications. However, as cognate statutes the two sections provide the overall formula governing the right to benefits. Being thus in pari materia, the statutes are to be construed together. Midkiff v. North Carolina Granite Corp., 235 N.C. 149, 69 S.E.2d 166.
Among the provisions of G.S. § 96-13 is the requirement that in order for a claimant to be eligible for benefits it must be made to appear that he is "available for work". (Italics added.) Among the disqualifications enumerated in G.S. § 96-14 are these: (a) leaving work voluntarily "without good cause attributable to the employer"; (b) being unemployed because of discharge "for misconduct" connected with work; (c) failure "without good cause (i) to apply for available suitable work when so directed by the employment office of the Commission; or (ii) to accept suitable work when offered him". (Italics added.) Subsection (1) of section (c) provides in part, "In determining whether or not any work is suitable for an individual, the Commission shall consider the degree of risk involved to his health, safety, and morals, * * *." (Italics added.)
The Commission found that the claimant was not discharged for misconduct in connection with her work and that no penalty should be inflicted against her by reason of her separation from her last employment. In short, the Commission found and concluded that she was free of any and all elements of disqualifying conduct referred to in G.S. § 96-14. Decision below was rested wholly and solely on the conclusion that the claimant by eliminating herself from job opportunities on her Sabbath had thereby limited her availability for work to the extent that she was not "available for work" within the meaning of G.S. § 96-13, and that as a consequence she was totally ineligible for unemployment compensation benefits.
If the phrase, "available for work", as used in G.S. § 96-13 is susceptible of the interpretation applied by the Commission, the logic of the thing would seem to be that the phrase may be applied so as to disqualify, or render ineligible for benefits, the vast majority of people who are not available for work on Sunday or who do not work on any night. If this be so, then the rationale of the statute would seem to be that in order to be eligible for benefits a claimant must be "available for work" at any and all times, night and day, Sunday and week days alike. Moreover, the interpretation applied in the instant case appears to render the two statutes, G.S. §§ 96-13 and 96-14, inconsistent. For example, to make a claimant eligible under G.S. § 96-13 only in the event he is willing to accept work without any limitation, but to disqualify him under G.S. § 96-14 only in the event he should refuse to take "suitable *245 work," would fix it so the disqualification could never operate, since a person willing to take only "suitable" work would always be ineligible in the first instance by virtue of G.S. § 96-13. "It is a fundamental rule of statutory construction that for the purpose of learning and giving effect to the legislative intention, all statutes relating to the same subject are to be compared and so construed in reference to each other that effect may be given to all the provisions of each, if it can be done by any fair and reasonable construction." Alexander v. Lowrance, 182 N.C. 642, 109 S.E. 639, 640. Moreover, there is a presumption against inconsistency, and when there are two or more statutes on the same subject, in the absence of an express repealing clause, they are to be harmonized and every part allowed significance, if it can be done by fair and reasonable interpretation. Young v. Davis, 182 N.C. 200, 108 S.E. 630. We conclude that the language of G.S. § 96-13 does not sustain the strict interpretation applied below. The words, "available for work", as used in the statute mean "available for suitable work" in the same sense as the words, "suitable work," are used in the cognate statute, § 96-14.
We do not undertake to formulate an all-embracing rule for determining in every case what constitutes being "available for suitable work" within the meaning of G.S. § 96-13. The phrase is not susceptible of precise definition that will fit all fact situations. Necessarily, what constitutes availability for work within the meaning of the statute depends largely on the facts and circumstances of each case. However, we embrace the view that work which requires one to violate his moral standards is not ordinarily suitable work within the meaning of the statute. And necessarily the precepts of a religious belief to which one conscientiously and in good faith adheres is an essential part of one's moral standards. Therefore, where, as here, a person embraces a religious faith, the tenets and practices of which impel her to treat as her true Sabbath the period from sundown Friday until sundown Saturday, and to refrain from all secular work during this period, it would offend the moral conscience of such person to require her to engage in secular work during such period.
We conclude that to have forced the claimant to work on her Sabbath would have been contrary to the intent and purpose of the statute, G.S. § 96-13. The claimant, by refusing to consider employment during her Sabbath, did not render herself unavailable for work within the meaning of the statute. On the facts found by the Commission, she was "available for work" within the meaning of G.S. § 96-13, and is entitled to an award of compensation benefits.
We do not reach for decision the question whether the evidence supports the finding of the Commission that 95% of all job openings in textile plants in the vicinity of Salisbury are for third shift work. Nor do we reach the constitutional questions discussed in the briefs and debated upon the argument.
With us, this is a case of first impression. However, decision here reached is supported in principle by well-considered decisions from other jurisdictions, including the following which deal, as here, with claims made by Seventh Day Adventists: Tary v. Board of Review, etc., 161 Ohio St. 251, 119 N.E.2d 56; Swenson v. Michigan Employment Security Commission, 340 Mich. 430, 65 N.W.2d 709. See also 81 C.J.S., Social Security and Public Welfare, § 201 and footnotes.
The decisions and authorities cited and relied on by the appellees are either factually distinguishable or are not considered controlling with us.
Let the judgment below be vacated and set aside, to the end that the cause may be remanded to the Employment Security Commission of North Carolina with direction that an award be made to the claimant in accord with decision here reached.
Error and remanded.
BARNHILL, C. J., dissents.